DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the cross-sectional width" on lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second antenna" and “the first antenna” on line3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the reflector" on line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected on 112(b) as well as being depended on based rejected claim 1.
Claim 8 recites the limitation "the aircraft" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the aircraft tail assembly" on line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first surface area" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9-14 are rejected under 112(b) as well as being depended on based rejected claim 8.
Allowable Subject Matter
Claims 1-20 are allowable only when only all the 112 rejections indicated above.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “an antenna positioning system configured to: rotate the first antenna reflector about a first vertical axis along the first telescoping arm and the second antenna reflector about a second vertical axis along the second telescoping arm; and raise the first antenna reflector to a first antenna position while lowering the second antenna reflector to a second antenna position such that the second antenna reflector avoids shading the first antenna reflector from the radio waves”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 8 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “an antenna positioning system configured to: raise the first reflector via the first telescoping arm while it lowers the second reflector via the second telescoping arm; lower the first reflector via the first telescoping arm while it raises the second reflector via the second telescoping arm; rotate the first reflector about a first vertical axis along the first telescoping arm; and rotate the second reflector about a second vertical axis along the second telescoping arm”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 15 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “assembling an antenna positioning system configured to (i) rotate the first reflector about a first horizontal axis perpendicular to the first telescoping arm, (ii) rotate the second reflector about a second horizontal axis perpendicular to the second telescoping arm, (iii) raise the first reflector while lowering the second reflector such that the second reflector avoids shading the first reflector from radio waves during operation of the antenna array, and (iv) rotate the first reflector about the first vertical axis and the second reflector about the second vertical axis”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAM T MAI/Primary Examiner, Art Unit 2845